HARRIS, Judge.
This appeal is from a judgment of the Houston County Court of Houston County rendered in a habeas corpus proceeding ordering appellant remanded to the custody of the sheriff of Houston County to be delivered to the authorized agent of the State of Georgia.
53 Alabama Appeals — 14
The Attorney General has moved for dismissal of the appeal and alleges the following :
“For that it affirmatively appears that the transcript of the evidence contains no certification of correctness by the trial judge and that the transcript of the evidence was not filed within thirty (30) days of rendition of judgment of denial of the habeas corpus petition in the trial court, both of which are required and made mandatory by Title 15, Section 369, Code of Alabama 1940, recompiled 1958. See Robertson v. State, 263 Ala. 309, 82 So.2d 403; McTyre v. State, 258 Ala. 637, 64 So.2d 601; and Prestidge v. State, 46 Ala.App. 627, 242 [247] So.2d 383.”
A careful examination of the record shows that the motion to dismiss is well taken and the appeal is due to be dismissed, and it is so ordered.
Appeal dismissed.
All the Judges concur.